Case 4:19-cv-02007 Document 20-1 Filed on 02/12/20 in TXSD Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

JOSE CARRILLO,                                §
      Plaintiff,

V.                                            §      CIVIL ACTION NO. 4:19-cv-2007

TERRA TEX COMMERCIAL GROUNDS
MAINTENANCE, INC.,
     Defendant.              §                       JURY DEMANDED


                                ORDER OF DISMISSAL


     This case is hereby DISMISSED WITH PREJUDICE.

     Each party shall bear its own fees and costs.

     It is SO ORDERED.

     Signed in Houston, Texas on ___________________________.




                                              _______________________________
                                              THE HON. PETER BRAY
                                              UNITED STATES DISTRICT JUDGE
